Opinion issued February 5, 2009












     


In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00145-CR




JOSHUA LONDON, Appellant

v.

STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court 
Harris County, Texas
Trial Court Cause No. 1138962




MEMORANDUM OPINION 
          Appellant, Joshua London, pleaded guilty to the felony offense of evading
arrest
 and pleaded true to an enhancement paragraph.  In accordance with the plea
agreement, the trial court sentenced appellant to five years in prison.  The trial court
certified on its “Certification of Defendant’s Right of Appeal” that appellant has no
right of appeal because this is a plea-bargain case.  See Tex. R. App. P. 25.2(a)(2).
          Appellant filed a pro se notice of appeal.  Appellant’s court-appointed appellate
counsel has filed a motion to withdraw and a brief pursuant to Anders v. California,
386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  Appellant filed a pro se response,
asserting that he received ineffective assistance of counsel from his court-appointed
trial counsel.
  Appellant contends his trial counsel’s counsel representation was
deficient because counsel failed to inform appellant of a more favorable plea offer by
the State.  
          Our review of the record indicates that the trial court correctly certified that
appellant has no right of appeal because this is a plea-bargained case.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005) (directing appellate courts to
review record to determine whether trial court’s certification is defective).  Because
appellant has no right of appeal, we neither conduct the review set forth in Anders nor
make any “inquiry into even possibly meritorious claims” appellant may raise.  See
Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Terrell v. State, 245
S.W.3d 602, 605–06 (Tex. App.—Houston [1st Dist.] 2007, no pet.).  We may only
dismiss the appeal “without further action.”  See Chavez, 183 S.W.3d at 680; Terrell,
245 S.W.3d at 604.
          Accordingly, we dismiss the appeal and grant the motion of appellant’s counsel
to withdraw.




 

                                                             Laura Carter Higley
                                                             Justice

Panel consists of Justices Jennings, Keyes, and Higley.

Do not publish.  See Tex. R. App. P. 47.2(b).